Exhibit LOAN AND SECURITY AGREEMENT THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of the Effective Date is between SILICON VALLEY BANK, a California corporation (“Bank”), with its principal place of business at 3003 Tasman Drive, Santa Clara, California 95054 (FAX (408) 654-5517) and PROCERA NETWORKS, INC., a Nevada corporation (“Borrower”), with its principal place of business at 100 Cooper Court, Los Gatos, California 95032 (FAX (408) 354-7279), and provides the terms on which Bank shall lend to Borrower, and Borrower shall repay Bank.The parties agree as follows: 1 ACCOUNTING AND OTHER TERMS Accounting terms not defined in this Agreement shall be construed following GAAP.Calculations and determinations must be made following GAAP.The term “financial statements” includes the notes and schedules.The terms “including” and “includes” always mean “including (or includes) without limitation,” in this or any Loan Document.Capitalized terms not otherwise defined in this Agreement shall have the meanings set forth in Section 13.All other terms contained in this Agreement, unless otherwise indicated, shall have the meanings provided by the Code, to the extent such terms are defined therein. 2 LOAN AND TERMS OF PAYMENT 2.1Promise to Pay.Borrower hereby unconditionally promises to pay Bank the unpaid principal amount of all Advances hereunder with all interest, fees and finance charges due thereon as and when due in accordance with this Agreement. 2.1.1Financing of Accounts. (a)Availability.Subject to the terms of this Agreement, Borrower may request that Bank finance specific Eligible Accounts.Bank may, in its good faith business discretion, finance such Eligible Accounts by extending credit to Borrower in an amount equal to the result of the Advance Rate multiplied by the face amount of the Eligible Account (the “Advance”).Bank may, in its sole discretion, change the percentage of the Advance Rate for a particular Eligible Account on a case by case basis.When Bank makes an Advance, the Eligible Account becomes a “Financed Receivable.” (b)Maximum Advances.The aggregate face amount of all Financed Receivables outstanding at any time may not exceed the Facility Amount. (c)Borrowing Procedure.Borrower will deliver an Invoice Transmittal for each Eligible Account it offers.Bank may rely on information set forth in or provided with the Invoice Transmittal. (d)Credit Quality; Confirmations.Bank may, at its option, conduct a credit check of the Account Debtor for each Account requested by Borrower for financing hereunder in order to approve any such Account Debtor’s credit before agreeing to finance such Account.Bank may also verify directly with the respective Account Debtors the validity, amount and other matters relating to the Accounts (including confirmations of Borrower’s representations in Section 5.3) by means of mail, telephone or otherwise, either in the name of Borrower or Bank from time to time in its sole discretion. (e) Accounts Notification/Collection.Bank may notify any Person owing Borrower money of Bank’s security interest in the funds and verify and/or collect the amount of the Account. (f) Early Termination.This Agreement may be terminated prior to the Maturity Date as follows:(i) by Borrower, effective three (3) Business Days after written notice of termination is given to Bank; or (ii) by Bank at any time after the occurrence of an Event of Default, without notice, effective immediately.If this Agreement is terminated (A) by Bank in accordance with clause (ii) in the foregoing sentence, or (B) by Borrower for any reason, Borrower shall pay to Bank a termination fee in an amount equal to Twenty Thousand Dollars ($20,000) (the “Early Termination Fee”).The Early Termination Fee shall be due and payable on the effective date of such termination and thereafter shall bear interest at a rate equal to the highest rate applicable to any of the Obligations.Notwithstanding the foregoing, Bank agrees to waive the Early Termination Fee if Bank agrees to refinance and redocument this Agreement under another division of Bank (in its sole and exclusive discretion) prior to the Maturity Date. (g)Maturity.This Agreement shall terminate and all Obligations outstanding hereunder shall be immediately due and payable on the Maturity Date. (h)Suspension of Advances.Borrower’s ability to request that Bank finance Eligible Accounts hereunder will terminate if, in Bank’s sole discretion, there has been a material adverse change in the general affairs, management, results of operation, condition (financial or otherwise) or the prospect of repayment of the Obligations, or there has been any material adverse deviation by Borrower from the most recent business plan of Borrower presented to and accepted by Bank prior to the execution of this Agreement. 2.2Collections, Finance Charges, Remittances and Fees.The Obligations shall be subject to the following fees and Finance Charges.Unpaid fees and Finance Charges may, in Bank’s discretion, accrue interest and fees as described in Section 9.2 hereof. 2.2.1Collections.Collections will be credited to the Financed Receivable Balance for such Financed Receivable, but if there is an Event of Default, Bank may apply Collections to the Obligations in any order it chooses.If Bank receives a payment for both a Financed Receivable and a non-Financed Receivable, the funds will first be applied to the Financed Receivable and, if there is no Event of Default then existing, the excess will be remitted to Borrower, subject to Section - 2 - 2.2.2Facility Fee.A fully earned, non refundable facility fee of Thirty-Four Thousand Dollars ($34,000) is due upon execution of this Agreement (the “Facility Fee”) which is earned in all respects as of the Effective Date and is payable in full to Lender in two (2) payments of Seventeen Thousand Dollars ($17,000) on the Effective Date and Seventeen Thousand Dollars ($17,000) on the earlier of (a) the occurrence of an Event of Default or (b) December 10, 2010. 2.2.3Finance Charges.In computing Finance Charges on the Obligations under this Agreement, all Collections received by Bank shall be deemed applied by Bank on account of the Obligations one (1) Business Days after receipt of the Collections.Borrower will pay a finance charge (the “Finance Charge”) on the Financed Receivable Balance which is equal to the Applicable Rate divided by three hundred sixty (360) multiplied by the number of days each such Financed Receivable is outstanding multiplied by the gross amount of each Eligible Account for each outstanding Financed Receivable Balance.The Finance Charge is payable when the Advance made based on such Financed Receivable is payable in accordance with Section 2.3 hereof.After an Event of Default, the Applicable Rate will increase an additional five percent (5.0%) per annum effective immediately upon the occurrence of such Event of Default.In the event that the aggregate amount of Finance Charges earned by Bank in any Reconciliation Period is less than the Minimum Finance Charge, Borrower shall pay to Bank an additional Finance Charge equal to (i) the Minimum Finance Charge minus (ii) the aggregate amount of all Finance Charges and any Collateral Handling Fee earned by Bank in such Reconciliation Period.Such additional Finance Charge shall be payable on the first day of the next Reconciliation Period. 2.2.4Collateral Handling Fee.At all times that Net Cash is less than Two Million Dollars ($2,000,000), Borrower will pay to Bank a collateral handling fee equal to fifty-five hundredths of one percent (0.55%) per month of the Financed Receivable Balance for each Financed Receivable outstanding based upon a 360 day year (the “Collateral Handling Fee”).This fee is charged on a daily basis which is equal to the Collateral Handling Fee divided by 30, multiplied by the number of days each such Financed Receivable is outstanding, multiplied by the outstanding Financed Receivable Balance.The Collateral Handling Fee is payable when the Advance made based on such Financed Receivable is payable in accordance with Section 2.3 hereof.In computing Collateral Handling Fees under this Agreement, all Collections received by Bank shall be deemed applied by Bank on account of Obligations one (1) Business Days after receipt of the Collections.After an Event of Default, the Collateral Handling Fee will increase an additional 0.50% effective immediately upon such Event of Default. 2.2.5Accounting.After each Reconciliation Period, Bank will provide an accounting of the transactions for that Reconciliation Period, including the amount of all Financed Receivables, all Collections, Adjustments, Finance Charges, Collateral Handling Fee and the Facility Fee.If Borrower does not object to the accounting in writing within thirty (30) days it shall be considered accurate.All Finance Charges and other interest and fees are calculated on the basis of a 360 day year and actual days elapsed. - 3 - 2.2.6Deductions.Bank may deduct fees, Finance Charges, Advances which become due pursuant to Section 2.3, and other amounts due pursuant to this Agreement from any Advances made or Collections received by Bank. 2.2.7Lockbox; Account Collection Services. (a)As and when directed by Bank from time to time, at Bank’s option and at the sole and exclusive discretion of Bank (regardless of whether an Event of Default has occurred), Borrower shall direct each Account Debtor (and each depository institution where proceeds of Accounts are on deposit) to remit payments with respect to the Accounts to a lockbox account established with Bank or to wire transfer payments to a cash collateral account that Bank controls (collectively, the “Lockbox”).It will be considered an immediate Event of Default if the Lockbox is not set-up and operational within thirty (30) days of the Effective Date. (b)Until such Lockbox is established, the proceeds of the Accounts shall be paid by the Account Debtors to an address consented to by Bank.Upon receipt by Borrower of such proceeds, Borrower shall immediately transfer and deliver same to Bank, along with a detailed cash receipts journal.Provided no Event of Default exists or an event that with notice or lapse of time will be an Event of Default, within three (3) days of receipt of such amounts by Bank, Bank will turn over to Borrower the proceeds of the Accounts other than Collections with respect to Financed Receivables and the amount of Collections in excess of the amounts for which Bank has made an Advance to Borrower, less any amounts due to Bank, such as the Finance Charge, the Facility Fee, payments due to Bank, other fees and expenses, or otherwise; provided, however, Bank may hold such excess amount with respect to Financed Receivables as a reserve until the end of the applicable Reconciliation Period if Bank, in its discretion, determines that other Financed Receivable(s) may no longer qualify as an Eligible Account at any time prior to the end of the subject Reconciliation Period.This Section does not impose any affirmative duty on Bank to perform any act other than as specifically set forth herein.All Accounts and the proceeds thereof are Collateral and if an Event of Default occurs, Bank may apply the proceeds of such Accounts to the Obligations. 2.2.8Bank Expenses.Borrower shall pay all Bank Expenses (including reasonable attorneys’ fees and expenses, plus expenses, for documentation and negotiation of this Agreement) incurred through and after the Effective Date, when due. 2.2.9Good Faith Deposit.Borrower has paid to Bank a deposit of Twenty Thousand Dollars ($20,000) (the “Good Faith Deposit”) to initiate Bank’s due diligence review process.Any portion of the Good Faith Deposit not utilized to pay Bank Expenses will be applied to the Facility
